DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 2-21-2022 has been entered.  Claims 1 and 21 were amended.  Claims 4-12, 14 and 17-20 are withdrawn.  Claims 1-3, 13 and 15-16, and 21-22 are examined in this action.  

Specification
The amendment filed 2-21-202 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: a stationary section of a rotating saw blade. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: flat rectangular sections is not found in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 13 and 15-16, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re Claim 1, “the housing covers a top half of a stationary circular sector of a rotating saw blade” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not teach that 50 percent of the saw blade is covered.  The Examiner notes that this 
In re Claim 1, “a bottom half of the stationary circular sector of a rotating saw blade is not covered by the housing” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not teach that 50 percent of the saw blade is uncovered. The Examiner notes that this limitation was not found in the specification and the figures do not provide support for this passage. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 13 and 15-16, and 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “a stationary circular sector of a rotating saw blade’ is indefinite.  It is unclear what is a stationary circular sector of a rotating saw blade.  It is unclear how a 
In re Claim 1, “wherein the two flat rectangular sections comprise two thirds of a plane formed by the front section,” is indefinite.  It is unclear what “two thirds of a plane” is referring to.  It is unclear how a plane can be separated by 2/3rds.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 1, “wherein the three sided rectangular opening comprises one third of the plane formed by the front section,” is indefinite.  It is unclear what is “one third of the plane” is referring to.  The claims were examined as best understood.  Appropriate correction is required.
In re Claim 1, “wherein the front section of the housing covers a first portion of the top half of the stationary circular sector of the rotating saw blade but is open to an edge of the first potion of the first portion of the top half of the stationary circular sector the rotating saw blade,” is indefinite.  It is unclear what is the first portion of the top half of the circular sector of the rotating saw blade.  Further, it is unclear what “is open to an edge of the first portion of the first portion of the top half of the stationary circular sector of the rotating saw blade.  Specifically, it is unclear what is open to an edge of the first portion of the first portion.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 21, “a stationary circular sector of a rotating saw blade’ is indefinite.  It is unclear what is a stationary circular sector of a rotating saw blade.  It is unclear how a rotating saw can be stationary.  The claim is contradictory.  The claims were examined a best understood.  Appropriate correction is required. 
In re Claim 21, “wherein the two rectangular sections comprise two thirds of a plane formed by the front section,” is indefinite.  It is unclear what “two thirds of a plane” is referring to.  It is unclear how a plane can be separated by 2/3rds.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 21, “wherein the three sided rectangular opening comprises one third of the plane formed by the front section,” is indefinite.  It is unclear what is “one third of the plane” is referring to.  The claims were examined as best understood.  Appropriate correction is required.
In re Claim 21, “wherein the front section of the housing covers a first portion of the top half of the stationary circular sector of the rotating saw blade but is open to an edge of the first potion of the first portion of the top half of the stationary circular sector the rotating saw blade,” is indefinite.  It is unclear what is the first portion of the top half of the circular sector of the rotating saw blade.  Further, it is unclear what “is open to an edge of the first portion of the first portion of the top half of the stationary circular sector of the rotating saw blade.  Specifically, it is unclear what is open to an edge of the first portion of the first portion.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,813,142 to Manno in view of US 2018/0178297 to Hephner, US 6,935,703 to Gobright, and US 2020/0061725 to Lilly. 

In re Claim 1, Manno teaches a system (see Manno, Figs. 1-2), the system comprising: 
an excavator having a boom (see Manno, annotated Fig. 1, below) attached to a rotatable revolving carriage (in Manno, the boom is attached to structure on the moving apparatus #14 that causes it to rotate) attached to and an excavator arm (see annotated Fig. 1 below) pivotably attached to a distal end of the boom for cutting a wind turbine blade (the saw of Manno is capable of cutting a wind turbine blade); 
a housing (see Manno, Fig. 2, blade guard #22), having a top, front, back and bottom section (the housing surrounding the blade in Fig. 2 of Manno includes a top, front, back and bottom edges), wherein the housing covers a top half of sides of a saw blade (see Fig. 2 showing blade #20 below #22) wherein a bottom half of saw blade is not covered by the housing and protrudes beyond the bottom section of the housing for cutting the workpiece. 

Manno does not teach the saw pivotally attached to the distal end, the housing covering the top half and the bottom have of the saw blade not covered, and
two flat rectangular sections on the front section of the housing wherein the two flat rectangular sections comprise two thirds of a plane formed by the front section and 

In addition, Manno does not teach using the saw to cut a wind turbine blade. 

However, Hephner teaches that it is known to provide a saw that pivots on an arm (see Para. 0046 showing the saw pivoting on pine #304), 
with a housing having two flat rectangular sections on the front section of the housing (see annotated Fig. 6, below) wherein the two flat rectangular sections comprise two thirds of a plane formed by the front section and are perpendicular to the sides of the stationary circular sector of the saw blade (see annotated Fig. 6, below) and are separated by a three sided rectangular opening in the front section of the housing wherein the three sided rectangular opening comprises one third of the plane formed by the front section (the front section of the saw blade cover includes a three sided rectangular opening – see annotated Fig. 6), wherein the front section of the housing 

    PNG
    media_image1.png
    451
    702
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    690
    641
    media_image2.png
    Greyscale


 In the same field of invention (circular saws attached to arms), it would have been obvious to one of ordinary skill in the art, at the earliest effective fling date, to replace the saw of Manno with the saw of Hephner, including the evidence from Gobright.  Doing so is the substitution of one known saw for another known saw in order to cut the work piece (see MPEP 2143, I, B).   Doing so would provide for a guard that shield the worker and the vehicle when cutting material that is vertical (see Hephner, Para. 0060; see also Gobright Col. 4, ll. 25-30). 

In addition, as best understood, Hephner does not teach the housing cover covering 50 percent of the blade, i.e., the cover passing through the axis of rotation of the blade, and the bottom 50 percent of the blade exposed.  However, Gobright teaches 

In the same field of invention, rotational circular saws with covers, it would have been obvious to one of ordinary skill in the art to cover less or more of the rotating circular saw.  The cover helps collect and prevent debris from flying away and injuring people near the cutting, but also prevents the user from seeing what/how the cutting is going.  In other words, it is a balance.  The larger the percentage of the saw blade that is covered the less the user can visually see the cutting taking place.  The smaller the percentage of the saw blade that is covered the more the user can visually see the cutting taking place.  On the other hand, the larger the percentage of the saw blade that is covered the greater the ability to capture debris and the smaller the percentage of the saw blade that is covered the less ability to capture debris.  As such, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the cover to cover 50 percent of the saw blade, as a balance between seeing what is being cut and capturing the debris that is being cut. 

Lilly teaches that it is known to use a saw to cut up a wind turbine blade (see Lilly, Abstract, Figs. 1-8, and Para. 0001-0003) to recycle a wind turbine blade with a saw on a vehicle (in additionally Lilly teaches that is old and well known in the art to use a circular saw to cut a wind turbine blade with a circular saw (see Lilly Para. 0052).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing 



    PNG
    media_image3.png
    436
    649
    media_image3.png
    Greyscale

In re Claim 2, Manno, in view of Gobright, Hephner  and Lilly, for the reasons above in re Claim 1, teaches wherein a first telescopic arm and second telescopic arm (see annotated Fig. 1, above) control an angle of a straight rectilinear bottom side edge of the housing with respect to the wind turbine blade (the hydraulic cylinders are capable of controlling the saw to move the saw along any work piece – the examiner notes that the wind turbine blade is not affirmatively claimed). 

In re Claim 21, Manno teaches a system, the system comprising: 
an excavator having a boom (see annotated Fig. 1, above) attached to a carriage attached to an excavator arm attached to a distal end of the boom (see annotated Fig. 1, above); 

a rotating saw blade (see Figs. 1-2, #20), wherein the housing covers a top half of both sides of a stationary circular sector of the rotating saw blade the saw blade wherein a bottom half of the stationary circular sector of the rotating saw blade of the saw blade is not covered by the housing and protrudes beyond the bottom section of the housing for cutting a work piece (see Figs. 1-5, showing guard #22 having side covers but not a bottom, where saw #22 extends beyond the bottom); 

Manno does not teach rectangular sections on the front section the housing, wherein the two flat rectangular sections (see annotated Fig. 6, above) comprise two thirds of a plane formed by the front section and are perpendicular to the sides of the stationary circular sector of the saw blade (see annotated Fig. 6, below) and are separated by a three sided rectangular opening in the front section of the housing wherein the three sided rectangular opening comprises one third of the plane formed by the front section (the front section of the saw blade cover includes a three sided rectangular opening – see annotated Fig. 6, above), wherein the front section of the housing covers a first portion of the top half of the stationary circular sector of the rotating saw blade but is open to an edge of the first portion of the first portion of the top half of the stationary circular sector the rotating saw blade(see annotated Fig. 6, above), wherein the top and back sections of the housing are closed to a second portion of the 

In the same field of invention (circular saws attached to arms), it would have been obvious to one of ordinary skill in the art, at the earliest effective fling date, to replace the saw of Manno with the saw of Hephner, including the evidence from Gobright.  Doing so is the substitution of one known saw for another known saw in order to cut the work piece (see MPEP 2143, I, B).   Doing so would provide for a guard that shield the worker and the vehicle when cutting material that is vertical (see Hephner, Para. 0060; see also Gobright Col. 4, ll. 25-30). 

In addition, as best understood, Hephner does not teach the housing cover covering 50 percent of the blade, i.e., the cover passing through the axis of rotation of the blade, and the bottom 50 percent of the blade exposed.  However, Gobright teaches that it is known to provide a housing with a bottom edge that passes though the rotational axis of the saw blade (see Fig. 3, of Gobright), which would equate to 50 percent of the blade being covered and 50 percent of the blade exposed.  

In the same field of invention, rotational circular saws with covers, it would have been obvious to one of ordinary skill in the art to cover less or more of the rotating circular saw.  The cover helps collect and prevent debris from flying away and injuring people near the cutting, but also prevents the user from seeing what/how the cutting is 
 
  To the extent that the claim requires a wind turbine blade, the claim is further rejected in view of Lilly.  Lilly teaches that it is known to use a saw to cut up a wind turbine blade (see Lilly, Abstract, Figs. 1-8, and Para. 0001-0003) to recycle a wind turbine blade with a saw on a vehicle (In additionally Lilly teaches that is old and well known in the art to use a circular saw to cut a wind turbine blade with a circular saw (see Lilly Para. 0052).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use the vehicle and saw of modified Manno to cut up a wind turbine blade, as taught by Lilly. Doing so would help recycle wind turbine blades and thereby reduce a problematic source of waste (see Lilly, Para. 0001). 

In re Claim 22, Manno, in view of Hephner with evidence from Gobright, and Lilly, for the reasons above in re Claim 1, teaches wherein the housing is pivotably attached to the distal end of the boom wherein a first telescopic arm and second telescopic arm st and second telescopic arms, which case the blade to move).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,813,142 to Manno in view of US 2018/0178297 to Hephner, US 6,935,703 to Gobright, and US 2020/0061725 to Lilly, and further in view of US 2009/0252977 to Ostergaard. 

In re Claim 3, modified Manno, in re Claim 1, does not teach the device does not teach wherein the top side of the wind turbine blade further comprises an upper shell and a hollow volume of air between the upper shell of the wind turbine blade and a lower shell of the wind turbine blade comprising a lower balsa wood layer underneath a lower outer skin.



In the same field of invention, wind turbine blade, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to recycle any known wind turbine blade, including the blade of Ostergaard, by the circular saw system of modified Manno.  Doing so allows the materials to be reused and prevents them from filling a landfill (see Lilly, Para. 0002-4 and Para. 0052).

In re Claim 13, modified Manno, for the reasons above in re Claim 3, teaches an excavator arm that can be manipulated in any direction and teaches cutting in perpendicular to the axis of the saw blade (see e.g., Lilly Fig. 2); however, modified Manno does not teach dimensions.  As such, modified Manno, for the reasons above in re Claim 3, does not teach wherein the saw blade has a 14 inch diameter and is mounted on an 8 inch saw hub, having a 3 inch cutting radius, wherein the wind turbine blade has a thickness of 44 inches and an outer shell thickness of 2 inches. 

However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the saw blade any reasonable size to cut any known turbine blade since it has been held that changing the size or range of an article In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  In other words, if one wanted to cut a larger work piece he or she would make the saw blade larger, and if one wanted to cut a smaller work piece he or she would make the saw blade smaller.  Saws are known to cut all sorts of work pieces, and it is within the level of ordinary skill to appropriate size the saw blade to the work piece.  

In re Claim 15, modified Manno, for the reasons above in re Claim 3, teaches wherein the saw blade protrudes a distance from the housing that is greater than a thickness of the outer shell and less than the thickness of the wind turbine blade (The Examiner notes that in order to cut through the wind turbine blade the saw blade must protrude through the outer shell of the wind turbine blade), wherein a bottom edge of the housing is positioned parallel to a tangential line through the shell at a center point of the saw blade and a center point of a circle formed by a radius of curvature of a surface of the outer shell (Lilly teaches cutting perpendicular to the longitudinal axis of the blade, and using the circular saw on an arm of an excavator as taught by modified Mano would position a bottom edge of the housing is positioned parallel to a tangential line through the shell at a center point of the saw blade and a center point of a circle formed by a radius of curvature of a surface of the outer shell – see Lilly Fig. 2, in view of Applicant’s Fig. 7) 

In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  In other words, if one wanted to cut a larger work piece he or she would make the saw blade larger, and if one wanted to cut a smaller work piece he or she would make the saw blade smaller.  Saws are known to cut all sorts of work pieces, and it is within the level of ordinary skill to appropriate size the saw blade to the work piece.  

Response to Arguments
Applicant argues that Manno, Hephner, Lilly and Gobright does not teach the amended claims.  The Examiner disagrees.  As illustrated above Manno, Hephner, Lilly and Gobright teaches Claim 1 and 21. 
It is unclear what the scope of a stationary circular sector of a rotating saw blade is.  Is this the profile from a specific angle?   In addition, it is unclear what two thirds of a plane.  A plane is a flat surface on which a straight line joining any to points on it would 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724